Citation Nr: 0006553	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-03 517A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the January 
28, 1998 Board of Veterans' Appeals (Board) decision which 
denied an effective date earlier than October 9, 1992 for the 
award of a total disability rating for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1972.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error (CUE) in a 
January 28, 1998 Board decision.


FINDINGS OF FACT

1.  The January 1998 Board decision found that there was no 
evidence of entitlement to an effective date earlier than 
October 9, 1992, the date of the reopened claim for an 
increased evaluation, for the award of a total disability 
evaluation for the service-connected PTSD.  

2.  The appellant has argued that the Board committed CUE 
when it failed to find that the October 9, 1992 statement 
from his wife was a notice of disagreement with the August 
1992 rating action which had denied an evaluation in excess 
of 30 percent for the service-connected PTSD. 


CONCLUSION OF LAW

The appellant's allegation of CUE in the January 28, 1998 
Board decision in failing to award an earlier effective date 
for the award of a total disability evaluation for his PTSD 
fails to meet the threshold pleading requirements for 
revision of the Board on grounds of CUE.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was CUE in the January 
28, 1998 Board decision, which concluded that an effective 
date earlier than October 9, 1992 for the award of a total 
disability evaluation was not warranted.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 20.1411 (1999).  Pursuant to 38 
C.F.R. § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be denied.  
The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403 states what constitutes CUE and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's January 1998 decision contains CUE.  That 
determination had noted that the RO had awarded a 30 percent 
disability evaluation for the veteran's service-connected 
PTSD, effective November 1987.  He was notified of this 
decision, but failed to file a timely appeal.  In August 
1992, the RO denied entitlement to an evaluation in excess of 
30 percent for the PTSD.  On October 9, 1992, the veteran's 
wife submitted a statement, which was accepted by the RO as a 
claim for an increased evaluation; it was not accepted as a 
notice of disagreement with the August 1992 rating action. 

The appellant has argued that his wife's October 1992 
statement should have been accepted as a notice of 
disagreement and that the Board's failure to so find was CUE.  
However, such an allegation does not constitute a valid claim 
of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

According to the applicable statutes and regulations, a 
notice of disagreement (NOD) must be in writing and may be 
filed by the claimant, the claimant's legal guardian, or such 
accredited representative, attorney, or authorized agent as 
may be selected by the claimant or legal guardian.  Not more 
than one recognized organization, attorney or agent will be 
recognized at any one time in the prosecution of a claim.  
38 U.S.C.A. § 7105(b)(2) (West 1991).

At the time in question, the veteran was represented by 
Veterans of Foreign Wars of the United States.  This is the 
only representative which had been selected by the veteran.  
There was no evidence that his wife was his legal guardian at 
that time, nor was there evidence that she met the 
definitions of a recognized or accredited representative 
(38 C.F.R. §§ 14.627 and 14.628), an attorney (38 C.F.R. 
§ 14.627(c)), or an agent (38 C.F.R. §§ 14.627(b), 
14.629(b)).  Thus, she had no authority to file a NOD on the 
veteran's behalf pursuant to 38 U.S.C.A. § 7105(b)(2) (West 
1991).

According to 38 C.F.R. § 20.301(a) (1992), a NOD may be filed 
by a claimant personally, or by his representative if a 
proper Power of Attorney or declaration of representation, as 
applicable, is on record or accompanies such NOD.  If an 
appeal is not filed by a person listed in 38 C.F.R. 
§ 20.301(a) and the claimant is rated incompetent by VA or 
has a physical, mental, or legal disability which prevents 
the filing of an appeal on his or her own behalf, a NOD may 
be filed by a fiduciary appointed to manage the claimant's 
affairs by VA or a Court, or by a person acting as next 
friend if the appointed fiduciary fails to take needed action 
or no fiduciary has been appointed.  38 C.F.R. § 20.301(b) 
(1992).

In the instant case, there is no indication in the record 
that the veteran had been declared as incompetent during the 
time in question.  There is also no objective evidence that 
he was affected by mental disability which prevented him from 
filing an appeal.  At his discharge from a private facility 
on June 1, 1992, his condition was noted to be markedly 
improved.  The evidence also suggested that he had taken 
other actions relating to his claims that would indicate that 
he was not mentally prevented from appealing his case.  For 
example, on May 8, 1992, he had written to VA to advise them 
that he had been admitted and indicated that the letter 
granted power of attorney for VA to obtain his hospital 
reports.  On May 28, 1992, the veteran called the RO to 
request that a decision be made concerning his case as soon 
as possible.  On June 25, 1992, the veteran submitted a 
Declaration of Marital Status form, which he had signed.  In 
July 1992 information was received from the veteran 
concerning the submission of his step-son's birth 
certificate.  On August 13, 1992, the veteran submitted 
information pertaining to an apportionment of his benefits.  
Finally, on October 29, 1992, he called the RO to inform them 
that the claim number on a letter sent to him concerning a VA 
examination was incorrect.  These actions do not suggest that 
the veteran was mentally unable to file an appeal; rather, 
they indicate that he was aware of his legal rights and 
obligations.  Thus, since the veteran was not so mentally 
disabled as to be prevented from filing a NOD, only he or his 
assigned representative could have filed a NOD with the 
August 1992 rating action.  Therefore, the October 9, 1992 
statement from the veteran's wife could not have been 
accepted as a NOD.

In conclusion, it is found that the statutory or regulatory 
provisions extant at the time were not incorrectly applied by 
the Board when it determined that the October 9, 1992 
statement from the veteran's wife was not a valid NOD.  
Therefore, the Board did not commit CUE when it did not 
accept the October 1992 statement as a NOD.

Also, in his February 1998 letter the veteran argued that his 
having worked for 2 1/2 weeks in September 1991 led to his 
October 1991 hospitalization and his unemployability was 
established as of that time.  However, this would require a 
reweighing of the evidence and this is specifically 
prohibited in claims of CUE.  

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the January 
28, 1998 decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.


ORDER

The motion for revision of the January 28, 1998 Board 
decision on the grounds of CUE is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

